DETAILED ACTION

This action is in response to the Request to Continued Examination (RCE) 06/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0206354; (hereinafter Ikezawa) in view of view of US Pub. No. 2020/0076306; (hereinafter Pullen).

Regarding claim 1, Ikezawa [e.g. Figs. 1 - 4] discloses a system having an input terminal [e.g. Vin] and an output terminal [e.g. Vout], the system comprising: a voltage converter [e.g. Fig. 1], including: a first transistor [e.g. M1] coupled to the input terminal and to a first switching node [e.g. Tx]; a second transistor [e.g. M2] coupled to the first switching node and to a ground node; a third transistor [e.g. M3] coupled to a second switching node [e.g. Ty] and to the output terminal; a fourth transistor [e.g. M4] coupled to the second switching node and to the ground node; and an inductor [e.g. L] having a first terminal [e.g. left side terminal] coupled to the first switching node and a second terminal [e.g. right side terminal] coupled to the second switching node; and a controller [e.g. 10] coupled to the voltage converter, the controller comprising: a state machine [e.g. Figs. 2 and 4]; and wherein the controller is operable to cause the system to operate in a first state [e.g. Figs. 2 – 3; STATE 2] that is directly followed by operation in a second state [e.g. Figs. 2 – 3; STATE 3] that is directly followed by operation in a third state [e.g. Figs. 2 – 3; STATE 4], wherein: the first state includes causing the first and fourth transistors to be conducting [e.g. Figs. 2; STATE 2 shows M1 and M4 ON] while causing the second and third transistors to be non-conducting [e.g. Figs. 2; STATE 2 shows M2 and M4 OFF]; the second state includes causing the first and third transistors to be conducting [e.g. Figs. 2; STATE 3 shows M1 and M3 ON] while causing the second and fourth transistors to be non-conducting [e.g. Figs. 2; STATE 3 shows M2 and M4 OFF]; and the third state includes causing the second and fourth transistors to be conducting [e.g. Figs. 2; STATE 4 shows M2 and M4 ON] while causing the first and third transistors to be non-conducting [e.g. Figs. 2; STATE 4 shows m1 and m3 OFF].
Ikezawa fails to explicitly disclose a plurality of drivers configured to control the transistors of the voltage converter.
Pullen [e.g. Fig. 5] teaches a plurality of drivers [e.g. 546, 548, 550, 552] configured to control the transistors [e.g. 504, 506, 508, 510] of the voltage converter [e.g. 500].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by a plurality of drivers configured to control the transistors of the voltage converter as taught by Pullen in order of being able to ensure proper operation of the switches.
Regarding claim 3, Ikezawa [e.g. Figs. 2, 4 - 5] discloses wherein the controller is operable to cause the system to operate in a fourth state [e.g. Fig. 2, 4; STATE 1] that is directly after the second state [e.g. Fig. 4; STATE 3] and directly before the third state [e.g. Fig. 4; STATE 4], the fourth state including causing the second and third transistors to be conducting while causing the first and fourth transistors to be non-conducting [e.g. Fig. 2, see STATE 1 where M2 and M3 are ON while M1 and M4 are OFF].

Regarding claim 8, Ikezawa discloses wherein the controller is operable to control the voltage converter in a buck mode, wherein in the buck mode [e.g. paragraph 05 recites “the output voltage of a battery input to a DC-DC converter gradually drops from the fully charged level, for example, 4 V, during the period when power is supplied at the rated power supply voltage, for example, 3 V, from the DC-DC converter to the load. In this case, the step-down type (or step-down mode) is used until the output voltage of the battery drops to a level close to the rated value (3 V), for example, 3.3 V”].

Regarding claim 9, Ikezawa discloses wherein the controller is operable to control the voltage converter in a boost mode or a buck-boost mode [e.g. paragraph 05 recites “…the converter is switched to the step-up/step-down type (or step-up/step-down mode). Also, after the output voltage of the battery reaches a prescribed level lower than the rated value (3 V), for example, 2.8 V, it is also possible to switch the converter from the step-up/step-down type (or step-up/step-down mode) to the step-up type (or step-up mode)”].

Regarding claim 10, Ikezawa [e.g. Figs. 1 - 4] discloses a controller for a voltage converter having a first switching node [e.g. Tx], a second switching node [e.g. Ty] and an inductor [e.g. L] coupled between the first and second switching nodes, the controller comprising: a first transistor [e.g. M1], a second transistor [e.g. M2], a third transistor [e.g. M3] or a fourth transistor [e.g. M4]; and wherein the controller is operable to cause the voltage converter to operate in a first state [e.g. Figs. 2 – 3; STATE 2] that is consecutively followed by operation in a second state [e.g. Figs. 2 – 3; STATE 3] that is consecutively followed by operation in a third state [e.g. Figs. 2 – 3; STATE 4], wherein the: 	the first state includes: causing the first transistor [e.g. M1], connected between an input terminal [e.g. Vin] of the voltage converter and the first switching node, to be conductive [e.g. Figs. 2 – 3; STATE 2]; causing the fourth transistor [e.g. M4], connected between the second switching node and ground, to be conductive [e.g. Figs. 2; STATE 2 shows M1 and m4 ON]; causing a second transistor [e.g. M2], connected between the first switching node and ground, to be non-conductive [e.g. Figs. 2 – 3; STATE 2]; and causing a third transistor [e.g. M3], connected between the second switching node and an output terminal of the voltage converter [e.g. Vout], to be non-conductive [e.g. Figs. 2; STATE 2 shows M2 and M3 OFF]; the second state [e.g. Figs. 2 – 3; STATE 3] includes causing the first and third transistors to be conducting [e.g. Figs. 2; STATE 3 shows M1 and M3 ON] while causing the second and fourth transistors to be non-conducting [e.g. Figs. 2; STATE 3 shows M2 and M4 OFF]; and the third state includes causing the second and third transistors to be conducting [e.g. Figs. 2; STATE 4 shows M2 and M3 ON] while causing the first and fourth transistors to be non-conducting [e.g. Figs. 2; STATE 4 shows M2 and M4 OFF].
Ikezawa fails to explicitly disclose a plurality of drivers, at least one of the plurality of drivers connected to a first transistor, a second transistor, a third transistor or a fourth transistor of the voltage converter.
Pullen [e.g. Fig. 5] teaches a plurality of drivers [e.g. 546, 548, 550, 552], at least one of the plurality of drivers connected to a first transistor [e.g. 504], a second transistor [e.g. 506], a third transistor [e.g. 508] or a fourth transistor [e.g. 510] of the voltage converter [e.g. 500].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by a plurality of drivers, at least one of the plurality of drivers connected to a first transistor, a second transistor, a third transistor or a fourth transistor of the voltage converter as taught by Pullen in order of being able to ensure proper operation of the switches.

Regarding claim 11, Ikezawa [e.g. Figs. 2, 4 - 5] discloses wherein the controller is operable to cause the voltage converter to operate in a fourth state [e.g. Fig. 2, 4; STATE 1] that is consecutively between the second state [e.g. Fig. 4; STATE 3] and the third state [e.g. Fig. 4; STATE 4], the fourth state including causing the second and third transistors to be conducting while causing the first and fourth transistors to be non-conducting [e.g. Fig. 2, see STATE 1 where M2 and M3 are ON while M1 and M4 are OFF].

Claim(s) 2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa in view of Pullen and further in view of US Pub. No. 2006/0273768; (hereinafter Chen).

Regarding claim 2, Ikezawa fails to disclose wherein the controller further includes a comparator comprising: a non-inverting input coupled to a first reference source that is proportional to a first current threshold; an inverting input coupled to the second switching node, wherein a voltage at the second switching node is proportional to a current through the inductor; and an output.
Pullen [e.g. Fig. 5] teaches wherein the reference source is a reference voltage source [e.g. R1, R2, 554, VREF].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein the reference source is a reference voltage source as taught by Pullen in order of being able to reduce critical voltage overshoots, and improve transient response.
Chen [e.g. Figs. 3 – 5(D)] discloses wherein the controller further includes a comparator [e.g. Fig. 3; 36-2] comprising: a non-inverting input [e.g. +] coupled to a first reference source [e.g. Ibm] that is proportional to a first current threshold [e.g. predetermined bottom current Ibm; paragraph 044 and Fig. 4]; an inverting input [e.g. -] coupled to the second switching node [e.g. node between S3, S4 and L], wherein a voltage at the second switching node is proportional to a current through the inductor [e.g. a voltage at Lb is proportional to IL]; and an output [e.g. RX].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein the controller further includes a comparator comprising: a non-inverting input coupled to a first reference source that is proportional to a first current threshold; an inverting input coupled to the second switching node, wherein a voltage at the second switching node is proportional to a current through the inductor; and an output as taught by Chen in order of being able to provide stability during light load over a broad range of input voltages, paragraph 014.

Regarding claim 4, Ikezawa fails to disclose wherein the controller further includes a second comparator comprising: a non-inverting input coupled to the first switching node, a voltage at the first switching node is proportional to the current through the inductor; an inverting input coupled to a second reference voltage source; and an output.
Chen [e.g. Figs. 3 – 5(D)] discloses wherein the controller further includes a second comparator [e.g. Fig. 3; 36-1] comprising: a non-inverting input [e.g. +] coupled to the first switching node [e.g. node between S1, S2 and L], a voltage at the first switching node is proportional to the current through the inductor [e.g. proportional to IL]; an inverting input coupled to a second reference voltage source [e.g. Ipk]; and an output [e.g. RX].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein the controller further includes a second comparator comprising: a non-inverting input coupled to the first switching node, a voltage at the first switching node is proportional to the current through the inductor; an inverting input coupled to a second reference voltage source; and an output as taught by Chen in order of being able to provide stability during light load over a broad range of input voltages, paragraph 014.

Regarding claim 12, Ikezawa fails to disclose wherein the controller is operable to transition to the first state in response to a voltage at the output terminal of the voltage converter being below a first voltage threshold.
Chen [e.g. Figs. 3 – 5(D)]  teaches wherein the controller is operable to transition to the first state [e.g. Fig. 5(A)] in response to a voltage at the output terminal of the voltage converter [e.g. Vfb] being below a first voltage threshold [e.g. Vth; paragraph 054 recites “the termination unit 38 generates a light loading termination signal LX. In response to the light loading termination signal LX, the drive circuit 32 returns under the control of the buck-boost control circuit 31 for performing the general buck-boost voltage conversion… the threshold voltage Vth is designed such that the voltage comparator of the termination unit 38 is triggered to generate the light loading termination signal LX as soon as the voltage feedback signal Vfb decreases below the threshold voltage Vth”. Paragraph 051 recites “Referring back to FIGS. 3 and 4, the sleep control unit 37 is triggered to generate a sleep signal SLP ... In response to the sleep signal SLP, the drive circuit 32 operates the switching circuit 30 in a sleep period for preventing the first and second terminals La and Lb of the inductor L from being respectively coupled to two selected from a group consisting of the input voltage Vin, the output voltage Vout, and the ground potential”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein the controller is operable to transition to the first state in response to a voltage at the output terminal of the voltage converter being below a first voltage threshold as taught by Chen in order of being able to provide stability during light load over a broad range of input voltages, paragraph 014.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa in view of view of Pullen, Chen and further in view of Shao.

Regarding claim 5, Ikezawa fails to disclose the state machine is operable to transition to the second state, in response to the current through the inductor being greater than a second current threshold; and the second current threshold is greater than the first current threshold.
Shao [e.g. Figs. 1 – 3 and 4B] teaches the state machine is operable to transition to the second state [e.g. Φ5], in response to the current through the inductor [e.g. IL] being greater than a second current threshold [e.g. Tpeak]; and the second current threshold is greater than the first current threshold [e.g. TMIN; see in Fig. 4B in response to the inductor current goes above Tpeak the Φ5 is provided].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by the state machine is operable to transition to the second state, in response to the current through the inductor being greater than a second current threshold; and the second current threshold is greater than the first current threshold as taught by Chen in order of being able to provide fast response to sudden changes in input/output voltage.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa in view of view of Pullen, Chen and further in view of US Pub. No. 2004/0085048; (hereinafter Tateishi).

Regarding claim 6, Ikezawa fails to disclose the state machine is operable to transition to the third state, in response to the current through the inductor being less than the first current threshold.
Tateishi [e.g. Figs. 2c-3a] teaches the state machine is operable to transition to the third state [e.g. Fig. 3a], in response to the current through the inductor [e.g. IL] being less than the first current threshold [e.g. less than lower value of I2 in Fig. 3a; paragraph 054 recites “When it is detected that the current in inductor L1 is nearly zero, switching controller 10 turns off switches S1 and S4 and turns on switches S2 and S3. Here, the DC-DC converter is in operating state 3.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by the state machine is operable to transition to the third state, in response to the current through the inductor being less than the first current threshold as taught by Tateishi in order of being able to suppress noise, Abstract.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa in view of view of Pullen and further in view of US Pub. No. 2017/0257031; (hereinafter Shao).

Regarding claim 13, Ikezawa fails to disclose wherein the state machine, in response to a current through the inductor being greater than a first current threshold, is operable to transition to the second state; and the first current threshold is greater than a second current threshold.
Shao [e.g. Figs. 1 – 3 and 4B] discloses wherein the state machine, in response to a current through the inductor [e.g. IL] being greater than a first current threshold [e.g. Tpeak], is operable to transition to the second state [e.g. Φ5]; and the first current threshold is greater than a second current threshold [e.g. TMIN; see in Fig. 4B in response to the inductor current goes above Tpeak the Φ5 is provided].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein the state machine, in response to a current through the inductor being greater than a first current threshold, is operable to transition to the second state; and the first current threshold is greater than a second current threshold as taught by Shao in order of being able to provide fast response to sudden changes in input/output voltage.

Claim(s) 7, 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa in view of Pullen and further in view of US Pub. No. 2018/0166990; (hereinafter Gibson).

Regarding claim 7, Ikezawa [e.g. Fig. 4] discloses wherein the state machine is operable to transition from the second state [e.g. STATE 3] to the fourth state [e.g. STATE 1]. 
Ikezawa fails to disclose wherein the state machine is operable to transition from the second state to a state based on a duration of time in the second state.
Gibson [e.g. Figs. 1, 4, 5] teaches wherein the state machine [e.g. Fig. 5] is operable to transition from the second state [e.g. State [2]]] to a state [e.g. State [3]] based on a duration of time in the second state [e.g. TIMER (2); paragraph 029 recites “the timers are adjusted so that the STATE(2)-STATE(3) sequence in buck mode, the STATE(1)-STATE(2) sequence in boost mode, and the STATE(1)-STATE(2)-STATE(0) sequence in buck-boost mode all require approximately the same amount of total time. In buck-boost mode, TIMER(2) is inversely proportional to the magnitude of VIN−VOUT. As VIN−VOUT approaches zero, TIMER(2) may become very long, resulting in a long cycle time. In controller 302, the state duration limit timer 324 is used to limit the time in STATE(2) while ensuring that the inductor L de-energizes. That is, the state duration limit timer 324 is used to ensure an approximately constant switching cycle time period even when VIN−VOUT approaches zero”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein the state machine is operable to transition from the second state to a state based on a duration of time in the second state as taught by Gibson in order of being able to provide seamless transition of mode of operation.

Regarding claim 14, Ikezawa [e.g. Fig. 4] discloses wherein the controller is adaptable to transition to the fourth state.
Ikezawa fails to disclose wherein the controller is adaptable to transition, based on a time threshold in a previous state.
Gibson [e.g. Figs. 1, 4, 5] teaches wherein the controller is adaptable to transition, based on a time threshold in a previous state [e.g. TIMER (2); paragraph 029 recites “the timers are adjusted so that the STATE(2)-STATE(3) sequence in buck mode, the STATE(1)-STATE(2) sequence in boost mode, and the STATE(1)-STATE(2)-STATE(0) sequence in buck-boost mode all require approximately the same amount of total time. In buck-boost mode, TIMER(2) is inversely proportional to the magnitude of VIN−VOUT. As VIN−VOUT approaches zero, TIMER(2) may become very long, resulting in a long cycle time. In controller 302, the state duration limit timer 324 is used to limit the time in STATE(2) while ensuring that the inductor L de-energizes. That is, the state duration limit timer 324 is used to ensure an approximately constant switching cycle time period even when VIN−VOUT approaches zero”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein the state machine is operable to transition from the second state to the fourth state based on a duration of time in the second state as taught by Gibson in order of being able to provide seamless transition of mode of operation.

Regarding claim 15, Ikezawa discloses wherein the controller is further configured to control the voltage converter in a buck mode [e.g. paragraph 05 – Step down].
Ikezawa fails to disclose wherein in the buck mode, the time threshold is based on a voltage at the input terminal and the voltage at the output terminal.
Gibson [e.g. Figs. 1, 4, 5] teaches wherein the controller is further configured to control the voltage converter in a buck mode [e.g. Buck Energize or Buck De-Energize], wherein in the buck mode, the time threshold is based on a voltage at the input terminal and the voltage at the output terminal [e.g. see paragraph 023, TABLE 2 with respect to Buck Energize].

    PNG
    media_image1.png
    205
    407
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein in the buck mode, the time threshold is based on a voltage at the input terminal and the voltage at the output terminal as taught by Gibson in order of being able to provide seamless transition of mode of operation.

Regarding claim 16, Ikezawa discloses wherein the controller is further configured to control the voltage converter in a boost mode [e.g. step up; paragraph 05] or a buck-boost mode [e.g. step up/step down; paragraph 05]
Ikezawa fails to disclose, wherein in the boost mode or the buck-boost mode, the time threshold is a constant value.
Gibson [e.g. Figs. 1, 4, 5] teaches wherein the controller is further configured to control the voltage converter in a boost mode or a buck-boost mode [e.g. Fig. 5], wherein in the boost mode or the buck-boost mode, the time threshold is a constant value [e.g. TIMER (1); paragraph 029 recites “the timers are adjusted so that the STATE(2)-STATE(3) sequence in buck mode, the STATE(1)-STATE(2) sequence in boost mode, and the STATE(1)-STATE(2)-STATE(0) sequence in buck-boost mode all require approximately the same amount of total time. In buck-boost mode, TIMER(2) is inversely proportional to the magnitude of VIN−VOUT. As VIN−VOUT approaches zero, TIMER(2) may become very long, resulting in a long cycle time. In controller 302, the state duration limit timer 324 is used to limit the time in STATE(2) while ensuring that the inductor L de-energizes. That is, the state duration limit timer 324 is used to ensure an approximately constant switching cycle time period even when VIN−VOUT approaches zero.”]
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ikezawa by wherein in the boost mode or the buck-boost mode, the time threshold is a constant value as taught by Gibson in order of being able to provide seamless transition of mode of operation.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 06/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838